Exhibit21.1 SUBSIDIARIES Entity Name Stateof Incorporation DoingBusinessAs Barrington Estates, LLC Delaware Camarillo Village Park, LLC Delaware CH Construction, Inc. Delaware CH Florida, Inc. Delaware East Concert Park, LLC California Hilltop Residential, Ltd. Florida HSP Arizona, Inc. Delaware Standard Pacific, Standard Pacific Homes HSP Tucson, Inc. Delaware Standard Pacific, Standard Pacific Homes HWB Construction, Inc. Delaware HWB Investments, Inc. Delaware Lagoon Valley Residential, LLC California LB/L-Duc II Franceschi, LLC Delaware LB/L-Duc III Antioch 330, LLC Delaware Menifee Development, LLC California Pala Village Investments, Inc. Delaware Parcel NLV 3.4, LLC Nevada Parcel NLV 4.1, LLC Nevada Parcel NLV 5.1, LLC Nevada Redwood Lofts, LLC California Residential Acquisition GP, LLC Florida S.P.S. Affiliates, Inc. California SP Colony Investments, Inc. Delaware SP Coppenbarger Investments, Inc. Delaware SP La Floresta, Inc. Delaware SP Ventura Investments, Inc. Delaware SPH Title, Inc. Delaware SPNS Golden Gate, LLC Delaware Standard Pacific 1, Inc. Delaware Standard Pacific 1, LLC Delaware Standard Pacific 2, Inc. Delaware Standard Pacific 2, LLC Delaware Standard Pacific 3, Inc. Delaware Standard Pacific 3, LLC Delaware Standard Pacific 4, Inc. Delaware Standard Pacific 4, LLC Delaware Standard Pacific 5, Inc. Delaware Standard Pacific 5, LLC Delaware Standard Pacific 6, Inc. Delaware Standard Pacific 6, LLC Delaware Standard Pacific 7, Inc. Delaware Standard Pacific 7, LLC Delaware Standard Pacific 8, Inc. Delaware Standard Pacific 8, LLC Delaware Standard Pacific 9, Inc. Delaware Standard Pacific Corp. Delaware Standard Pacific Investment Corp. Delaware Standard Pacific Mortgage, Inc. Delaware Standard Pacific of Arizona, Inc. Delaware Standard Pacific, Standard Pacific Homes Standard Pacific of Central Florida GP, Inc. Delaware Colony Communities, Standard Pacific Homes Entity Name Stateof Incorporation DoingBusinessAs Standard Pacific of Central Florida, general partnership Florida Standard Pacific Homes Standard Pacific of Colorado, Inc. Delaware Standard Pacific, Standard Pacific Homes Standard Pacific of Fullerton, Inc. Delaware Standard Pacific, Standard Pacific Homes Standard Pacific of Illinois, Inc. Delaware Standard Pacific, Standard Pacific Homes Standard Pacific of Jacksonville GP, Inc. Delaware Standard Pacific Homes Standard Pacific of Jacksonville, a general partnership Florida Standard Pacific Homes Standard Pacific of Las Vegas, Inc. Delaware Standard Pacific, Standard Pacific Homes Standard Pacific of Orange County, Inc. Delaware Standard Pacific, Standard Pacific Homes Standard Pacific of South Florida GP, Inc. Delaware Standard Pacific Homes Standard Pacific of South Florida, general partnership Florida Standard Pacific Homes Standard Pacific of Southwest Florida GP, Inc. Delaware Standard Pacific Homes Standard Pacific of Southwest Florida, general partnership Florida Standard Pacific Homes Standard Pacific of Tampa GP, Inc. Delaware Standard Pacific Homes Standard Pacific of Tampa, general partnership Florida Standard Pacific Homes Standard Pacific of Tampa, LLC Delaware Standard Pacific of Texas Inc. Delaware Standard Pacific, Standard Pacific Homes; Standard Pacific of Austin, Standard Pacific of Dallas, Standard Pacific of San Antonio, Standard Pacific of Texas Standard Pacific of the Carolinas, LLC Delaware Standard Pacific Homes Standard Pacific of Tonner Hills, LLC Delaware Standard Pacific of Tucson, Inc. Delaware Standard Pacific, Standard Pacific Homes Standard Pacific of Walnut Hills, Inc. Delaware StanPac Corp. Delaware Walnut Acquisition Partners, LLC California Westfield Homes USA, Inc. Delaware Standard Pacific Homes
